UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7216


PAKASTAN ALGIER GARY,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,    Director,   Virginia        Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00258-RBS-LRL)


Submitted:   September 26, 2013          Decided:    September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pakastan Algier Gary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pakastan      Algier     Gary        seeks   to    appeal      the    district

court’s order dismissing his 28 U.S.C. § 2254 (2006) petition as

successive.        The    order    is    not      appealable        unless    a     circuit

justice or judge issues a certificate of appealability.                             See 28

U.S.C. § 2253(c)(1)(A) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by     demonstrating          that    reasonable     jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.   Cockrell,        537   U.S.     322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Gary has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense    with       oral   argument       because       the      facts     and    legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3